PER CURIAM.
Anthony Adams appeals an order denying his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. We conclude that the second element of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), has not been satisfied, namely, even if defense counsel had taken the additional steps identified in appellant’s motion, there is no reasonable probability that the trial outcome would have *285been different. See 466 U.S. at 694, 104 S.Ct. at 2068.
Affirmed.